DETAILED ACTION
This action is made in response to the amendments filed on September 20, 2022. This action is made final.
Claims 1-20 are pending. Claims 1, 3, 6-18, and 20 have been amended. Claims 1, 6, and 18 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola et al. (USPN: 10,339,721; hereinafter Dascola) in further view of Mott et al. (USPPN: 2017/0323488; hereinafter Mott) and Fowler et al. (USPPN: 2012/0262458; hereinafter Fowler).
As to claim 1, Dascola teaches A computer-implemented method (e.g., see abstract), comprising: 
2receiving virtual room information associated with a physical room, the virtual 3room information representing a three-dimensional space comprising a virtual vertical surface 4that represents a physical wall of the physical room and a virtual horizontal surface that 5represents a physical floor of the physical room (e.g., see Figs. 5K-5N, 45:1-15, 65:10-13 teaching capturing a field of view to generate an augmented reality view (i.e., virtual room) representation of a physical room, the augmented reality view representing a three-dimensional space having a virtual vertical and horizontal surfaces representing the walls and floor of the physical room); 	
6displaying an image of the physical room, features of the image associated with 7the virtual room information (e.g., see Figs. 5H, 5K-5N, 44:61-64, 45:1-15 teaching displaying an image of the physical room, features associated with the augmented reality view); 
8responsive to a second user input gesture, displaying movement of a virtual object 9within the three-dimensional space to a first location in which a first portion of the virtual object 10intersects a portion of the virtual vertical surface (e.g., see Figs. 5N-5O, 45:37-47, 62:20-24, 68:13-47 teaching moving a virtual object within the augmented reality view to a first location, wherein the location can be where the virtual object intersects another plane, such as a vertical plane); 	
11displaying a virtual vertical surface designator corresponding to the virtual 12vertical surface based at least in part on the portion of the virtual object intersecting the portion 13of the virtual vertical surface (e.g., see Figs. 5N-5O, 45:37-47, 62:20-24, 68:13-47 wherein in response to user input moving an object to a respective plane, a change to the visual appearance of the one or more respective planes is performed).
14responsive to a third user input gesture, displaying movement of the virtual 15object from the first location to a second location in which at least the first portion of the virtual 16object appears beyond the virtual vertical surface at the second location, the second user input 17gesture being defined by a [pixel] movement threshold (e.g., see Figs. 5X-5Y, 59:24-30, 67:6-20 teaching displaying movement of the virtual object from a first location to a second location beyond the virtual vertical surface in response to a user input, wherein the user input is defined by a movement threshold. In so much as “beyond the virtual vertical surface” is amended to specify that it is still within the virtual three-dimensional space, see Denman in references not cited below).
While Dascola teaches displaying an image of a physical room, Dascola fails to teach displaying an image of the physical room responsive to a first user input gesture that selects a room selector user interface element that identifies the physical room. 
However, in the same field of endeavor of graphical user interfaces for virtualizing objects in real spaces, Mott teaches responsive to a first user input gesture that selects a room selector user interface element that identifies the physical room, displaying an image of the physical room (e.g., see Fig. 10, [0074]-[0080] wherein a user can select different custom or generic scenes of different rooms). Accordingly, it would have been obvious to modify Dascola in view of Mott with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to easily store, and/or share customized spaces (e.g., see [0078] of Mott).
While Dascola teaches moving an object in response to an input having a movement threshold, Dascola fails to explicitly teach a pixel movement threshold. Though the concept of a using pixels to determine movement and input locations is well-understood, for the purposes of compact prosecution, Fowler teaches pixel movement threshold (e.g., see [0081]-[0083] teaching user inputs being defined by a pixel movement threshold). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.

1AsAAAs to claim 2, the rejection of claim 1 is incorporated. Dascola further teaches ceasing 2displaying of the virtual vertical surface designator after the virtual object has moved to the 3second location (e.g., see Figs. 5N-5Z illustrating that various highlighting or other visual appearances are no longer displayed after the virtual object has moved to a second location).  

1 As to claim 3, the rejection of claim 1 is incorporated. Dascola further teaches wherein displaying the 2virtual vertical surface designator comprises adjusting opacity of the virtual vertical surface designator based at 3least in part on the third user input gesture (e.g., see Fig. 5N-5Z, 68:11-16 wherein changes to the visual appearance include highlights, marking, outlining, and/or other visually altering appearances).  

1 As to claim 4, the rejection of claim 1 is incorporated. While Dascola teaches the movement threshold that an input element that has selected 3the virtual object must travel before displaying movement of the virtual object from the first location to the second location (e.g., see Figs. 5X-5Y, 59:24-30, 67:6-20 teaching moving a virtual object in response to meeting a threshold distance), Dascola fails to explicitly teach wherein the pixel 2movement threshold defines an integer number of pixels.  
However, in the same field of endeavor of graphical user interfaces, Fowler teaches wherein the pixel 2movement threshold defines an integer number of pixels (e.g., see Figs. 10-11, [0084]-[0092], [0106] teaching moving an object to a location in response to an input meeting a minimum number of pixels). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.
26
As to claim 5, the rejection of claim 4 is incorporated. Dascola-Fowler further teaches wherein the second user input gesture comprises, while the virtual object is selected by the input element, 3moving the input element towards the virtual vertical surface without 4corresponding movement of the virtual object at least until the input element has traveled the 5integer number of pixels (e.g., see Figs. 5X-5Y, 59:24-30, 67:6-20 of Dascola teaching moving a virtual object in response to meeting a threshold distance and e.g., see also Figs. 10-11, [0084]-[0092], [0106] of Fowler teaching moving an object to a location in response to an input meeting a minimum number of pixels)).  Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.

As to claim 6, the claim is directed to the computer readable storage medium implementing the method of claim 1 and further recites a physical room comprising at least one of the first physical room or a second physical room (e.g., see Fig. 10 of Mott teaching at least a first or a second physical room) and is similarly rejected.

1 As to claim 7, the rejection of claim 6 is incorporated. Dascola further teaches wherein the second 2user input gesture comprises, while the virtual object is selected, dragging the virtual object 3towards the virtual vertical surface (e.g., see Figs. 5N-5Z illustrating a select and drag operation to move the virtual object).  

1 As to claim 8, the rejection of claim 7 is incorporated. Dascola further teaches wherein the second 2user input gesture begins at a first pixel location with respect to the virtual object and ends at a second pixel location with respect to the virtual object (e.g., see Figs. 5N-5Z illustrating a move operation from a first location to a second location). While Dascola teaches a gesture from a first location to a second location, Dascola fails to explicitly teach a pixel location. Though the concept of a using pixels to determine movement and input locations is well-understood, for the purposes of compact prosecution, Fowler teaches pixel location (e.g., see [0081]-[0083] teaching user inputs being defined by a pixel movement threshold). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.
27

As to claim 9, the rejection of claim 7 is incorporated. Dascola further teaches wherein an input element is used to select the virtual object at a first pixel location with respect to the virtual 3object, and dragging the virtual object comprises moving the input element towards the virtual 4vertical surface to a second pixel location (e.g., see Figs. 5N-5Z illustrating a move operation from a first location to a second location). While Dascola teaches a gesture from a first location to a second location, Dascola fails to explicitly teach a pixel location. Though the concept of a using pixels to determine movement and input locations is well-understood, for the purposes of compact prosecution, Fowler teaches pixel location (e.g., see [0081]-[0083] teaching user inputs being defined by a pixel movement threshold). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.

1 As to claim 10, the rejection of claim 9 is incorporated. Dascola-Fowler further teaches wherein the virtual 2object remains at the first location at least until a distance traveled by the input element between 3the first [pixel] location and the second [pixel] location meets or exceeds the movement threshold (e.g., see Figs. 5X-5Y, 59:24-30, 67:6-20 teaching moving a virtual object in response to meeting a threshold distance), Dascola fails to explicitly teach pixel.  
However, in the same field of endeavor of graphical user interfaces, Fowler teaches pixels (e.g., see Figs. 10-11, [0084]-[0092], [0106] teaching moving an object to a location in response to an input meeting a minimum number of pixels). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.

1 As to claim 11, the rejection of claim 6 is incorporated. Dascola further teaches wherein the one or 2more computer-readable media comprise additional computer-executable instructions that, when 3executed by the one or more processors, further cause the user device to perform operations 4comprising ceasing displaying of the virtual vertical surface designator after the virtual object 5has been moved to the second location (e.g., see Figs. 5N-5Z illustrating that various highlighting or other visual appearances are no longer displayed after the virtual object has moved to a second location).   

1 As to claim 12, the rejection of claim 6 is incorporated. Dascola further teaches wherein displaying 2movement of the virtual object from the first location to the second location occurs 3programmatically (e.g., see Figs. 5N-5Z illustrating movement occurring via the program instructions).  

1 As to claim 13, the rejection of claim 6 is incorporated. Dascola further teaches wherein the one or 2more computer-readable media comprise additional computer-executable instructions that, when 3executed by the one or more processors, further cause the user device to perform operations 4comprising, responsive to a third user input gesture, displaying movement of the virtual object 5from the second location that appears beyond the virtual vertical surface to a third location 6within the three-dimensional space that appears within the virtual vertical surface (e.g., see Figs. 5A-5AS illustrating moving a virtual object within the augmented reality view and off (i.e., beyond) as well as moving virtual objects from outside the augmented reality view to within the augmented reality view).  

1 As to claim 14, the rejection of claim 6 is incorporated. Dascola further teaches wherein the virtual 2object is represented by a three-dimensional model, and wherein displaying the virtual vertical 3surface designator corresponding to the virtual vertical surface comprises detecting an 4intersection between any portion of the three-dimensional model and any portion of the virtual 5vertical surface (e.g., see Figs. 5N-5U, 3:10-15, 46:6-20, 68:13-47 teaching the virtual object being a three-dimensional model and wherein moving an object to a respective plane causes a change to the visual appearance of the one or more respective planes).

As to claim 15, the rejection of claim 6 is incorporated. Dascola further teaches wherein the three-dimensional model comprises a mesh model or a bounding box model (e.g., see Figs. 5K-5L wherein the 3d model is based on a field of view (i.e., bounding box model).

As to claim 16, the rejection of claim 6 is incorporated. Dascola further teaches further cause the user device to perform operations comprising, prior to the first user input gesture, displaying rotation of the virtual object in the three-dimensional space using a rotational control element that is separate from the virtual 6object (e.g., see Figs.15B-15J, 104:15-67 teaching a separate rotational control element separate from the virtual object).  

As to claim 18, the claim is directed to a user device implementing the method of claim 1, and further recites a display; 3an input device; 4a memory; 5a processor (e.g., see Fig. 1A of Dascola) and the first user input being select and drag gesture and the second user input being a new select and drag gesture or a continuation of the select 18and drag gesture (e.g., see Figs. 5N-5AS of Dascola illustrating a first select and drag gesture and a second select and drag gesture. See also 59:40-43 wherein the second gesture can also be a continuation of the select and drag gesture); display a physical room comprising at least one of the first physical room or a second physical room (e.g., see Fig. 10 of Mott teaching at least a first or a second physical room) and is similarly rejected.28

As to claim 18, Dascola teaches A computer-implemented method (e.g., see abstract), comprising: 
a display (e.g., see Fig. 1A of Dascola); 
3an input device (e.g., see Fig. 1A of Dascola); 
4a memory (e.g., see Fig. 1A of Dascola); 
5a processor configured to access the memory and execute the computer-executable instructions (e.g., see Fig. 1A of Dascola) to at least:
present, at the 6display, an image of a physical room (e.g., see Figs. 5H, 5K-5N, 44:61-64, 45:1-15 teaching displaying an image of the physical room, features associated with the augmented reality view); 
generate a plurality of virtual room constraint elements of a virtual room corresponding to the physical room based at least in part on virtual room information2corresponding to the physical room abased at least in part on virtual room indfdaf (e.g., see Figs. 5K-5N, 45:1-15, 65:10-13 teaching capturing a field of view to generate an augmented reality view (i.e., virtual room) representation of a physical room, the augmented reality view representing a three-dimensional space having a virtual vertical and horizontal surfaces representing the walls and floor (i.e., virtual room constrain elements) of the physical room); 	
8responsive to a select and drag gesture received at the input device and using an input element, display movement of a virtual object in a first direction at least until a portion of the virtual object intersects a portion of a first virtual constraint element of the plurality of virtual constraint elements at a first location (e.g., see Figs. 5N-5O, 45:37-47, 62:20-24, 68:13-47 teaching moving a virtual object within the augmented reality view to a first location, wherein the location can be where the virtual object intersects another plane, such as a vertical plane. e.g., see also Figs. 5N-5AS of Dascola illustrating a first select and drag gesture);
present, at the display, a virtual constraint designator corresponding to the virtual constrain element based at least in part on the portion of the virtual object intersecting the portion of the virtual constraint element (e.g., see Figs. 5N-5O, 45:37-47, 62:20-24, 68:13-47 wherein in response to user input moving an object to a respective plane, a change to the visual appearance of the one or more respective planes is performed).
14responsive to a new select and drag gesture or a continuation of the select and drag gesture received at the input device and using the input element; display movement of the input element in the first direction for a first distance without displaying movement of the virtual object from the first location; and display movement of the virtual object from the first location to a second location when the first distance meets or exceeds a movement threshold (e.g., see Figs. 5X-5Y, 59:24-30, 67:6-20 teaching displaying movement of the virtual object from a first location to a second location beyond the virtual vertical surface in response to a user input, wherein the user input is defined by a movement threshold, such that the operation occurs only in response the input meeting the threshold. In so much as “beyond the virtual vertical surface” is amended to specify that it is still within the virtual three-dimensional space, see Denman in references not cited below).
While Dascola teaches displaying an image of a physical room, Dascola fails to teach displaying an image of the physical room responsive to a first user input gesture that selects a room selector user interface element that identifies the physical room; and the physical room comprising at least one of the first physical room or a second physical room. 
However, in the same field of endeavor of graphical user interfaces for virtualizing objects in real spaces, Mott teaches responsive to a first user input gesture that selects a room selector user interface element that identifies the physical room, displaying an image of the physical room (e.g., see Fig. 10, [0074]-[0080] wherein a user can select different custom or generic scenes of different rooms); the physical room comprising at least one of the first physical room or a second physical room (e.g., see Fig. 10 of Mott teaching at least a first or a second physical room). Accordingly, it would have been obvious to modify Dascola in view of Mott with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to easily store, and/or share customized spaces (e.g., see [0078] of Mott).
While Dascola teaches moving an object in response to an input having a movement threshold, Dascola fails to explicitly teach a pixel movement threshold. Though the concept of a using pixels to determine movement and input locations is well-understood, for the purposes of compact prosecution, Fowler teaches pixel movement threshold (e.g., see [0081]-[0083] teaching user inputs being defined by a pixel movement threshold). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of applying a pixel movement threshold to use the smallest unit of an image thereby providing for discrete and accurate movement detection of a user input.

29

1 As to claim 19, the rejection of claim 18 is incorporated. Dascola further teaches further comprising an image capture device, 2and wherein the processor is further configured to access the memory and execute additional 3computer-executable instructions to: 4capture one or more images of the physical room; and 5generate the virtual room information based at least in part on the one or more 6images (e.g., see Figs. 5H, 5K-5N, 44:61-64, 45:1-15 teaching capturing one or more images of a physical room and displaying an image of the physical room based on the captured images).  

As to claim 20, the rejection of claim 18 is incorporated. Fowler further teaches wherein the movement threshold is between 40 and 80 pixels measured at the display device (It is noted the precise range of pixels appears to be a matter of design choice and provides no structural distinction between the cited prior art. Accordingly, where the prior art teaches any threshold amount, then it meets the claimed limitation. Nonetheless, see [0081] of Fowler wherein the pixel measurement can be 30. See also MPEP 2144.05 wherein a prima facia case of obviousness exists where the claimed ranges or amounts do not overlap but are merely close).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dascola and Fowler, as applied above, and in further view of Jovanovic (USPPN: 2015/0332511; hereinafter Jovanovic).
1 1As to claim 17, the rejection of claim 6 is incorporated. Dascola-Fowler fail to teach receiving, from a remote server, virtual room information that represents the three-5dimensional space of the physical room.  
However, in the same field of endeavor of graphical user interfaces for 3D visualization, Jovanovic teaches receiving, from a remote server, virtual room information that represents the three-5dimensional space of the physical room (e.g., see [0042] wherein the virtual room information that represent the three-dimensional space of the physical room can be received from an image retrieved from a remote server). Accordingly, it would have been obvious to modify the teachings of Dascola with Fowler with a reasonable expectation of success. One would have been motivated to make the modification of downloading room information from a server to permit a user to easily customize a plurality of desired spaces.

References not cited
	As a courtesy, the following reference(s) have been found to be pertinent to the disclosure of Applicant’s originally filed specification. Applicant is encouraged to review the following reference(s) when considering their amendments/arguments:
Denman et al. (USPPN: 2019/0164334): methods and apparatus to transition between 2D and 3D renderings of augmented reality content

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179